DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 06/02/2021.
Claims 6 and 10-11 have been amended.
Claims 1-5, 7-9 and 21-22 have been cancelled.
Claims 23-26 newly added.
Claims 6, 10, 11 and 23-26 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11 and 24 are rendered indefinite by the following limitation: “wherein the oligomer or polymer is selected from lysozyme, immunoglobulin, ferritin, antibodies and transferrin”. The ambiguity arises because “lysozyme, immunoglobulin, ferritin, antibodies and transferrin” falls under proteins and not oligomer or polymers. It is not clear, if Applicant intends claims 11 and 24 to require “wherein the protein is…”. Further, if Applicant intends to “protein” then claims 11 and 24 lacks antecedent basis in the claim. As such, the metes and bounds of the claim are unclear. Applicant is request to amend the claims to more precisely define the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 10, 11 and 23-26  are rejected under 35 U.S.C. 103 as being unpatentable over Kremmer et al. (DE 100 06 570, English Translation) in view of Inbar Schlachet et al. (Biomaterial Sci, 2016).
Kremmer discloses a contrast agent comprising hemin covalently coupled to protein such as human serum albumin or transferrin (reads on protein) by covalent bonds. Kremmer also discloses process for the preparation of such conjugates as well as the use of these conjugates as MR contrast agents, in particular to the display solid tumors, lymph node and inflammatory process (page 2). Additional disclosure includes that the conjugates advantageously have long availability in the circulation, their high enrichment in solid tumours and inflammatory processes and also good biological compatibility, safety and degradability.
Kremmer fails to disclose oligomer or polymer comprising chitosan and protein transferrin or ferritin.
Schlachet discloses a chitosan-g-oligo(N-isopropylacrylamide) (CS-g-oligo(NiPAAm)) copolymer modified with non-cytotoxic amounts of protoporphyrin IS (PP) to induce micellization under disfavored conditions and to serve as a fluorescent tracer 

    PNG
    media_image1.png
    456
    1184
    media_image1.png
    Greyscale


The conjugation of PP to the side-chain of CS could eventually take place through the conjugation to both amine and hydroxyl groups. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate chitosan oligomer into Kremmer’s contrast agents. The person of ordinary skill in the art would have been motivated to make those modifications because Schlachet teaches that the modification of CS-g-oligo (NiPAAm) copolymers with non-cytotoxic amounts of PP would promote micellization even below the LCST and, at the same time, serve as a fluorescent probe for the measurement of the permeability of these polymeric micelles across a model of the intestinal epithelium in vitro and reasonably would have expected success because the design of polymeric micelles generated by the self-assembly of CS backbones hydrophobized with oligo(NiPAAm) would extend the application of polymeric micelles to mucosal .

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.S/           Examiner, Art Unit 1618                                                                                                                                                                                             /JAKE M VU/Primary Examiner, Art Unit 1618